The opinion of the court was delivered by
Thiele, J.:
Henry Kaiser filed a claim with the state compensation board of Kansas for compensation as a veteran of the world war. It was disallowed and he appealed to the district court, which, after a hearing, found that he was a resident of Kansas on December 3, 1917, when he entered the military service of the United States, but his claim was denied because he had applied for and received a bonus from the state of Iowa. The court found there was no intentional fraud on his part in making both claims. There is no finding that he was honorably discharged from the service nor is there any finding to the contrary, and as the matter seems to have been determined solely on the proposition that claimant was barred because of having received a bonus from the state of Iowa, the point will be passed for the moment.
The trial court refused to allow the claim on the sole ground that claimant, having been paid a bonus by the state of Iowa, was not *296entitled to a bonus from the state of Kansas. In this the court erred, for, as was said in Knuth v. Kansas Compensation Board, 137 Kan. 392, 395, 20 P. 2d 471—
“The fact of residence controls, and not the procuring of payment of bonus by another state.”
in support of which Parrish v. Soldiers’ Compensation Board, 117 Kan. 301, 231 Pac. 332, is cited.
Under our statute (R. S. 73-102) the state obligates itself to pay each person who was a resident of Kansas at the time of entering the service and who served in any branch of the army, navy or marine corps of the United States prior to November 11, 1918, and who was honorably discharged therefrom, the sum of one dollar per day for the time specified in the statute. It having been found that claimant was a resident of Kansas at the time he entered the service, under the statute and the decisions herein noted, if the claimant was honorably discharged from the service, he is entitled to compensation.
The judgment of the trial court is reversed, and the cause remanded with instructions to determine whether or not claimant was honorably discharged from the military service and, if so, to allow compensation for the time and amount as provided by statute.